Citation Nr: 1506046	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $7,812.00, to include whether the overpayment of compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to January 1979 and June 1984 to February 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition to requesting waiver of an overpayment of VA benefits totaling $7,812.00, the Veteran has challenged the creation of the debt.  Specifically, in a January 2011 statement and in a July 2012 attachment to his substantive appeal (VA Form 9), the Veteran contended that he was unaware that he was responsible for advising VA of any change in his marital status and that he should not be responsible for the overpayment incurred after he informed VA in July 2002 that he was divorced.  See Status of Dependents Questionnaire (VA Form 21-0538) dated July 2002.  

Despite the above, the RO has not adjudicated whether the overpayment was validly created.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, the VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Therefore, it would be erroneous for the Board to adjudicate the application for waiver prior to the RO addressing in the first instance the Veteran's challenge to the lawfulness of the debt asserted.  Id.  Accordingly, the Board is without discretion and must remand the appeal to permit adjudication of the underlying and inextricably intertwined matter of the validity of the $7,812.00 overpayment in VA benefits.


Accordingly, the case is REMANDED for the following action:

1.  Address whether the creation of an overpayment of VA benefits in the amount of $7,812.00 was proper.  All findings should be documented in the claims folder.
 
2.  If the overpayment is found to be valid and properly created, the RO should ask the Veteran to complete an updated financial status report (VA Form 20-5655), with any necessary documentation.

3.  Thereafter, readjudicate the issue of the Veteran's entitlement to a waiver of overpayment of VA benefits in the amount of $7,812.00.  If any benefit sought is not granted, furnish the Veteran a supplemental statement of the case (SSOC) and afford the Veteran an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




